
	
		II
		111th CONGRESS
		1st Session
		S. 538
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mrs. Lincoln (for
			 herself, Mr. Cochran,
			 Mr. Leahy, Mr.
			 Menendez, and Mr. Pryor)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To increase the recruitment and retention of school
		  counselors, school social workers, and school psychologists by low-income local
		  educational agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Increased Student Achievement Through
			 Increased Student Support Act.
		2.FindingsCongress finds the following:
			(1)Research shows that socioeconomic status
			 and family background characteristics are highly correlated with educational
			 outcomes, with a concentration of low-performing schools in low-income and
			 under-served communities.
			(2)Teachers cite poor working conditions,
			 student behavior, lack of student motivation, and lack of administrative
			 support as key reasons why they choose to leave the teaching profession.
			(3)Teachers and principals working for
			 low-income local educational agencies are increasingly tasked with addressing
			 not only the academic needs of a child, but also the social, emotional, and
			 behavioral needs of a child that require the services of a school counselor,
			 school social worker, and school psychologist, and these needs often interfere
			 with delivering quality instruction and raising student achievement.
			(4)Rates of abuse and neglect of young
			 children in military families have doubled with the increased military
			 involvement of the United States abroad since October 2002; likewise,
			 adolescents with deployed parents report increased perceptions of uncertainty
			 and loss, role ambiguity, negative changes in mental and behavioral health, and
			 increased relationship conflict, raising concerns about the impact of
			 deployment on military personnel and their families and whether schools that
			 serve a large number of children with deployed parents have sufficient staff
			 and expertise to meet these challenges.
			(5)Children of
			 military families in rural communities are often geographically isolated, and
			 schools that were already experiencing understaffing of school counselors,
			 school social workers, and school psychologists face even greater challenges
			 meeting the increased needs of students enduring the stress that comes along
			 with having a deployed parent or parents.
			(6)Schools served by low-income local
			 educational agencies suffer disproportionately from a lack of services, with
			 many schools sharing a single school counselor, school social worker, or school
			 psychologist with neighboring schools.
			(7)Too few school counselors, school social
			 workers, and school psychologists per student means that such personnel are
			 often unable to effectively address the needs of students.
			(8)The American
			 School Counselor Association and American Counseling Association recommend
			 having at least 1 school counselor for every 250 students.
			(9)The School Social
			 Work Association of America recommends having at least 1 school social worker
			 for every 400 students.
			(10)The National
			 Association of School Psychologists recommends having at least 1 school
			 psychologist for every 1,000 students.
			(11)Recent research of victimization of
			 children ages 2 to 17 suggests that more than one-half of the children
			 experienced a physical assault in the study year. More than 1 in 4 experienced
			 a property offense, more than 1 in 8 experienced a form of child maltreatment,
			 1 in 12 experienced a sexual victimization, and more than 1 in 3 had been a
			 witness to violence or experienced another form of indirect victimization. Only
			 29 percent of the children had no direct or indirect victimization.
			(12)Principals and
			 teachers see signs of trauma-related stress in many students including hostile
			 outbursts, sliding grades, poor test performance, and the inability to pay
			 attention.
			(13)It is estimated,
			 based on recent data on the number of children in foster care, that more than
			 500,000 children are in the foster care system each year, with 289,000 exiting
			 the system each year due to aging out or adoption.
			3.PurposeThe purpose of this Act is to increase the
			 recruitment and retention of school counselors, school social workers, and
			 school psychologists by low-income local educational agencies in order
			 to—
			(1)support all students who are at risk of
			 negative educational outcomes;
			(2)improve student achievement, which may be
			 measured by growth in academic achievement on tests required by the applicable
			 State educational agency, persistence rates, graduation rates, and other
			 appropriate measures;
			(3)improve retention
			 of teachers who are highly qualified;
			(4)increase and improve outreach and
			 collaboration between school counselors, school social workers, and school
			 psychologists and parents and families served by low-income local educational
			 agencies;
			(5)increase and improve collaboration among
			 teachers, principals, school counselors, school social workers, and school
			 psychologists and improve professional development opportunities for teachers
			 and principals in the area of strategies related to improving classroom climate
			 and classroom management; and
			(6)improve working
			 conditions for all school personnel.
			4.Grant program to
			 increase the number of school counselors, school social workers, and school
			 psychologists employed by low-income local educational agencies
			(a)Grant Program
			 authorizedThe Secretary of
			 Education shall award grants on a competitive basis to eligible partnerships
			 that receive recommendations from the peer review panel established under
			 subsection (d), to enable such partnerships to carry out pipeline programs to
			 increase the number of school counselors, school social workers, and school
			 psychologists employed by low-income local educational agencies by carrying out
			 any of the activities described by subsection (g).
			(b)Grant
			 PeriodA grant awarded under
			 this section shall be for a 5-year period and may be renewed for additional
			 5-year periods upon a showing of adequate progress, as the Secretary determines
			 appropriate.
			(c)ApplicationTo
			 be eligible to receive a grant under this section, an eligible graduate
			 institution, on behalf of an eligible partnership, shall submit to the
			 Secretary a grant application, including—
				(1)an assessment of the existing ratios of
			 school counselors, school social workers, and school psychologists to students
			 enrolled in schools in each low-income local educational agency that is part of
			 the eligible partnership; and
				(2)a detailed description of—
					(A)a plan to carry
			 out a pipeline program to train, place, and retain school counselors, school
			 social workers, or school psychologists, or any combination thereof, as
			 applicable, in low-income local educational agencies; and
					(B)the proposed
			 allocation and use of grant funds to carry out activities described by
			 subsection (g).
					(d)Peer Review
			 Panel
				(1)Establishment of
			 PanelThe Secretary shall establish a peer review panel to
			 evaluate applications for grants under subsection (c) and make recommendations
			 to the Secretary regarding such applications.
				(2)Evaluation of
			 ApplicationsIn making its
			 recommendations, the peer review panel shall take into account the purpose of
			 this Act and the application requirements under subsection (c), including the
			 quality of the proposed pipeline program.
				(3)Recommendation
			 of PanelThe Secretary may award grants under this section only
			 to eligible partnerships whose applications receive a recommendation from the
			 peer review panel.
				(4)Membership of
			 panel
					(A)The peer review
			 panel shall include at a minimum the following members:
						(i)One clinical, tenured, or tenure track
			 faculty member at an institution of higher education with a current appointment
			 to teach courses in the subject area of school counselor education.
						(ii)One clinical, tenured, or tenure track
			 faculty member at an institution of higher education with a current appointment
			 to teach courses in the subject area of school social worker education.
						(iii)One clinical, tenured, or tenure track
			 faculty member at an institution of higher education with a current appointment
			 to teach courses in the subject area of school psychology education.
						(iv)One clinical, tenured, or tenure track
			 faculty member at an institution of higher education with a current appointment
			 to teach courses in the subject area of teacher education.
						(v)One individual
			 with expertise in school counseling who works or has worked in public
			 schools.
						(vi)One individual
			 with expertise in school social work who works or has worked in public
			 schools.
						(vii)One individual with expertise in school
			 psychology who works or has worked in public schools.
						(viii)One
			 administrator who works or has worked for a low-income local educational
			 agency.
						(ix)One highly
			 qualified teacher who has substantial experience working for a low-income local
			 educational agency.
						(B)At least one of the members described in
			 subparagraph (A) shall be a clinical faculty member.
					(e)Distribution of
			 grantsFrom among the
			 applications receiving a recommendation by the peer review panel, the Secretary
			 shall—
				(1)award the first 5
			 grants to eligible partnerships from 5 different States;
				(2)to the extent
			 practicable, distribute grants equitably among eligible partnerships that
			 propose to train graduate students in each of the three professions of school
			 counseling, school social work, and school psychology; and
				(3)to the extent
			 practicable, equitably distribute the grants among eligible partnerships that
			 include an urban low-income local educational agency and partnerships that
			 include a rural low-income local educational agency, with a minimum of 16.3
			 percent of the funds (representing the percent of low-income children served by
			 rural local educational agencies according to the United States Bureau of
			 Census Small Area Income Poverty Estimates, 2006) awarded to eligible
			 partnerships that include a rural low-income local educational agency.
				(f)PriorityThe
			 Secretary shall give priority to eligible partnerships that—
				(1)propose to use the grant funds to carry out
			 the activities described under paragraphs (1) through (3) of subsection (g) in
			 schools that have higher numbers or percentages of low-income students and
			 students not meeting the proficient level of achievement (as described by
			 section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311)) in comparison to other schools that are served by the low-income local
			 educational agency that is part of the eligible partnership;
				(2)include a low-income local educational
			 agency that has fewer school counselors, school social workers, and school
			 psychologists per student than other eligible partnerships;
				(3)include one or more eligible graduate
			 institutions that offer graduate programs in the greatest number of the
			 following areas:
					(A)school
			 counseling;
					(B)school social
			 work; and
					(C)school psychology;
			 and
					(4)propose to collaborate with other
			 institutions of higher education with similar programs, including sharing
			 facilities, faculty members, and administrative costs.
				(g)Use of grant
			 fundsGrant funds awarded
			 under this section may be used—
				(1)to pay the
			 administrative costs (including supplies, office and classroom space,
			 supervision, mentoring, and transportation stipends as necessary and
			 appropriate) related to—
					(A)having graduate
			 students of school counseling, school social work, and school psychology placed
			 in schools served by participating low-income local educational agencies to
			 complete required field work, credit hours, internships, or related training as
			 applicable for the degree, license, or credential program of each such student;
			 and
					(B)offering required graduate course work for
			 graduate students of school counseling, school social work, and school
			 psychology on the site of a participating low-income local educational
			 agency;
					(2)for not more than the first 3 years after
			 participating graduates receive a masters or other graduate degree or obtain a
			 State license or credential in school counseling, school social work, or school
			 psychology, to hire and pay all or part of the salaries of such participating
			 graduates to work as school counselors, school social workers, and school
			 psychologists in schools served by participating low-income local educational
			 agencies;
				(3)to increase the number of school
			 counselors, school social workers, and school psychologists per student in
			 schools served by participating low-income local educational agencies to work
			 towards the student support personnel target ratios;
				(4)to recruit, hire, and retain culturally or
			 linguistically under-represented graduate students in school counseling, school
			 social work, and school psychology for placement in schools served by
			 participating low-income educational agencies;
				(5)to recruit, hire, and pay faculty as
			 necessary to increase the capacity of a participating eligible graduate
			 institution to train graduate students in the fields of school counseling,
			 school social work, and school psychology;
				(6)to develop coursework that will—
					(A)encourage a
			 commitment by graduate students in school counseling, school social work, or
			 school psychology to work for low-income local educational agencies;
					(B)give participating
			 graduates the knowledge and skill sets necessary to meet the needs of—
						(i)students and
			 families served by low-income local educational agencies; and
						(ii)teachers,
			 administrators, and other staff who work for low-income local educational
			 agencies;
						(C)enable
			 participating graduates to meet the unique needs of students at-risk of
			 negative educational outcomes, including students who—
						(i)are
			 English language learners;
						(ii)have a parent or
			 caregiver who is a migrant worker;
						(iii)have a parent or
			 caregiver who is a member of the Armed Forces or National Guard who has been
			 deployed or returned from deployment;
						(iv)are
			 homeless, including unaccompanied youth;
						(v)have come into
			 contact with the juvenile justice system or adult criminal justice system,
			 including students currently or previously held in juvenile detention
			 facilities or adult jails and students currently or previously held in juvenile
			 correctional facilities or adult prisons;
						(vi)have been
			 identified as eligible for services under the Individuals with Disabilities
			 Education Act (20 U.S.C. 1400 et seq.) or the Rehabilitation Act of 1973 (29
			 U.S.C. 701 et seq.);
						(vii)have been a victim to or witnessed domestic
			 violence or violence in their community; and
						(viii)are foster care
			 youth, youth aging out of foster care, or former foster youth; and
						(D)utilize best practices determined by the
			 American School Counselor Association, National Association of Social Workers,
			 School Social Work Association of America, and National Association of School
			 Psychologists;
					(7)to provide tuition credits to graduate
			 students participating in the program;
				(8)for student loan forgiveness for
			 participating graduates who are employed as school counselors, school social
			 workers, or school psychologists by participating low-income local educational
			 agencies for a minimum of 5 consecutive years; and
				(9)for similar
			 activities to fulfill the purpose of this Act, as the Secretary determines
			 appropriate.
				(h)Supplement not
			 supplantFunds made available
			 under this section shall be used to supplement, not supplant, other Federal,
			 State, or local funds for the activities described in subsection (g).
			(i)Reporting
			 requirementsEach eligible
			 partnership that receives a grant under this section shall submit an annual
			 report to the Secretary on the progress of such partnership in carrying out the
			 purpose of this Act. Such report shall include a description of—
				(1)actual service
			 delivery provided through grant funds, including—
					(A)characteristics of
			 the participating eligible graduate institution, including descriptive
			 information on the model used and actual program performance;
					(B)characteristics of
			 graduate students participating in the program, including performance on any
			 tests required by the State educational agency for credentialing or licensing,
			 demographic characteristics, and graduate student retention rates;
					(C)characteristics of
			 students of the participating low-income local educational agency, including
			 performance on any tests required by the State educational agency, demographic
			 characteristics, and promotion, persistence, and graduation rates, as
			 appropriate;
					(D)an estimate of the
			 annual implementation costs of the program; and
					(E)the numbers of
			 students, schools, and graduate students participating in the program;
					(2)outcomes that are
			 consistent with the purpose of the grant program, including—
					(A)internship and
			 post-graduation placement;
					(B)graduation and
			 professional career readiness indicators; and
					(C)characteristics of
			 the participating low-income local educational agency, including changes in
			 hiring and retention of highly qualified teachers and school counselors, school
			 psychologists, and school social workers;
					(3)the instruction,
			 materials, and activities being funded under the grant program; and
				(4)the effectiveness
			 of any training and ongoing professional development provided—
					(A)to students and
			 faculty in the appropriate departments or schools of the participating eligible
			 graduate institution;
					(B)to the faculty,
			 administration, and staff of the participating low-income local educational
			 agency; and
					(C)to the broader
			 community of providers of social, emotional, behavioral, and related support to
			 students and to those who train such providers.
					(j)Evaluations
				(1)Interim
			 evaluationsThe Secretary may
			 conduct interim evaluations to determine whether each eligible partnership
			 receiving a grant is making adequate progress as the Secretary considers
			 appropriate. The contents of the annual report submitted to the Secretary under
			 subsection (i) may be used by the Secretary to determine whether an eligible
			 partnership receiving a grant is demonstrating adequate progress.
				(2)Final
			 evaluationThe Secretary shall conduct a final evaluation
			 to—
					(A)determine the
			 effectiveness of the grant program in carrying out the purpose of this Act;
			 and
					(B)compare the
			 relative effectiveness of each of the various activities described by
			 subsection (g) for which grant funds may be used.
					(k)ReportNot sooner than 5 years nor later than 6
			 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress a report containing the findings of the evaluation conducted under
			 subsection (j)(2), and such recommendations as the Secretary considers
			 appropriate.
			(l)Authorization of
			 Appropriations
				(1)There is
			 authorized to be appropriated to carry out this section $30,000,000 for each of
			 the fiscal years 2010 to 2020.
				(2)From the total amount appropriated to carry
			 out this section each fiscal year, the Secretary shall reserve not more than 3
			 percent of that appropriation for evaluations under subsection (j).
				5.Student loan
			 forgiveness for individuals who are employed for 5 or more consecutive school
			 years as school counselors, school social workers, school psychologists, or
			 other qualified psychologists or psychiatrists by low-income local educational
			 agencies
			(a)Establishment of
			 programThe Secretary shall
			 establish a program to provide student loan forgiveness to individuals who are
			 not and have never been participants in the grant program established under
			 section 4 and who have been employed for 5 or more consecutive school years as
			 school counselors, school social workers, school psychologists, other qualified
			 psychologists, or child and adolescent psychiatrists by low-income local
			 educational agencies.
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 carry out the program under this section.
			6.Future
			 designation study
			(a)In
			 generalThe Secretary shall
			 conduct a study to identify a formula for future designation of regions with a
			 shortage of school counselors, school social workers, and school psychologists
			 to use in implementing grant programs and other programs such as the programs
			 established under this Act or for other purposes related to any such
			 designation, based on the latest available data on—
				(1)the number of
			 residents under the age of 18 in an area served by a low-income local
			 educational agency;
				(2)the percentage of
			 the population of an area served by a low-income local educational agency with
			 incomes below the poverty line;
				(3)the percentage of residents age 18 or older
			 in an area served by a low-income local educational agency with secondary
			 school diplomas;
				(4)the percentage of students identified as
			 eligible for special education services in an area served by a low-income local
			 educational agency;
				(5)the youth crime rate in an area served by a
			 low-income local educational agency;
				(6)the current number
			 of full-time-equivalent and active school counselors, school social workers,
			 and school psychologists employed by a low-income local educational
			 agency;
				(7)the number of students in an area served by
			 a low-income local education agency in military families (active duty and
			 reserve duty) with parents who have been alerted for deployment, are currently
			 deployed, or have returned from a deployment in the previous school year;
			 and
				(8)such other criteria as the Secretary
			 considers appropriate.
				(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report containing the findings of the study conducted
			 under subsection (a).
			7.DefinitionsIn this Act:
			(1)School
			 counseling program definitionsThe terms child and adolescent
			 psychiatrist, school counselor, school
			 psychologist, school social worker, and other
			 qualified psychologist have the meaning given the terms in section 5421
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7245).
			(2)ESEA general
			 definitionsThe terms State educational agency,
			 local educational agency, and highly qualified have
			 the meaning given the terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(3)Best
			 practicesThe term best practices means a technique
			 or methodology that, through experience and research related to the practice of
			 school counseling, school psychology, or school social work, has proven to
			 reliably lead to a desired result.
			(4)Eligible
			 graduate institutionThe term
			 eligible graduate institution means an institution of higher
			 education that offers a program of study that leads to a masters or other
			 graduate degree—
				(A)in school psychology that is accredited or
			 nationally recognized by the National Association of School Psychologists
			 Program Approval Board and that prepares students in such program for the State
			 licensing or certification exam in school psychology;
				(B)in school counseling that prepares students
			 in such program for the State licensing or certification exam in school
			 counseling;
				(C)in school social work that is accredited by
			 the Council on Social Work Education and that prepares students in such program
			 for the State licensing or certification exam in school social work; or
				(D)any combination of
			 (A), (B), and (C).
				(5)Eligible
			 partnershipThe term
			 eligible partnership means—
				(A)a partnership between 1 or more low-income
			 local educational agencies and 1 or more eligible graduate institutions;
			 or
				(B)in regions in
			 which local educational agencies may not have a sufficient elementary and
			 secondary school student population to support the placement of all
			 participating graduate students, a partnership between a State educational
			 agency, on behalf of 1 or more low-income local educational agencies, and 1 or
			 more eligible graduate institutions.
				(6)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given such term in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), but excludes
			 any institution of higher education described in section 102(a)(1)(C) of such
			 Act.
			(7)Low-income local
			 educational agencyThe term low-income local educational
			 agency means a local educational agency—
				(A)in which not less than 20 percent of the
			 students served by such agency are from families with incomes below the poverty
			 line as determined by the Bureau of the Census on the basis of the most recent
			 satisfactory data available;
				(B)that has existing ratios of school
			 counselors, school social workers, and school psychologists to students served
			 by the participating low-income local educational agency which fall at least 10
			 percent below the student support personnel target ratios, meaning such
			 low-income local educational agency has no more than one counselor per 277
			 students, no more than one school psychologist per 1111 students, and no more
			 than one school social worker per 444 students; and
				(C)that has been
			 identified for improvement or corrective action (as described by section 1116
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316)) or that
			 includes at least one school that has been identified for school improvement,
			 corrective action, or restructuring (as described by section 1116 of such
			 Act).
				(8)Participating
			 eligible graduate institutionThe term participating
			 eligible graduate institution means an eligible graduate institution
			 that is part of an eligible partnership awarded a grant under section 4.
			(9)Participating
			 graduateThe term participating graduate means an
			 individual who—
				(A)has received a masters or other graduate
			 degree in elementary or secondary school counseling, school social work, or
			 school psychology from a participating eligible graduate institution and has
			 obtained a State license or credential in school counseling, school social
			 work, or school psychology; and
				(B)as a graduate
			 student of school counseling, school social work, or school psychology was
			 placed in a school served by a participating low-income local educational
			 agency to complete required field work, credit hours, internships, or related
			 training as applicable.
				(10)Participating
			 low-income local educational agencyThe term participating
			 low-income local educational agency means a low-income local educational
			 agency that is part of an eligible partnership awarded a grant under section
			 4.
			(11)SecretaryThe
			 term Secretary means the Secretary of Education.
			(12)Student support
			 personnel target ratiosThe
			 term student support personnel target ratios means the ratios of
			 school counselors, school social workers, and school psychologists to students
			 recommended to enable such personnel to effectively address the needs of
			 students including—
				(A)at least 1 school counselor for every 250
			 students (as recommended by the American School Counselors Association and
			 American Counseling Association);
				(B)at least 1 school psychologist for every
			 1,000 students (as recommended by the National Association of School
			 Psychologists); and
				(C)at least 1 school social worker for every
			 400 students (as recommended by the School Social Work Association of
			 America).
				(13)Unaccompanied
			 youthThe term unaccompanied youth has the meaning
			 given such term in section 725 of the McKinney-Vento Homeless Assistance Act
			 (42 U.S.C. 11434a).
			
